DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-9 are pending in this application.

Priority
3.        Acknowledgement is made of applicant’s claim for foreign priority based on application JP 2020-090826 filed on 05/25/2020 under 35 U.S.C 119(a)-(d).

Drawings
4.        The drawing has been filed on 05/13/2021 are acceptable for examination purpose.

Information Disclosure Statement
5.        The information disclosure statement filed on 05/13/2021 and 08/09/2021 is in compliance with the provision of the 37 CFR 1.97 and therefore has been considered.

Claim Rejections - 35 USC § 103
6.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


7.        Claims 1, 3, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka, US Pub 2015/0339561 in view of Nakamura, US Pub 2018/0035012.
             As to claim 1[independent], Takenaka teaches a system [fig. 1, element 100; 0039] comprising devices that include an image forming device [fig. 1, element 200; 0039] and a terminal device [fig. 1, element 400; 0039]: 
            wherein the terminal device comprises [fig. 1, element 400; 0039]: 
            a first memory [fig. 4, element 403; 0067]; and 
             a first processor [fig. 4, element 401; 0067] in communication with the first memory [fig. 4, element 401; 0068-0069  Takenaka teaches memory 403 stores many programs to implement at least an image processing functions], 
             wherein the first processor transmits a print instruction including user information of a user of the terminal device to the image forming device in a case where near field communication with the image forming device is established [fig. 15; 0104-0107  Takenaka teaches that the mobile device 400 transmit print command having a print data with a user identification information directly to the printer 200 or indirectly via server 300, when the wireless communication with the printer 200 has been established]; and 
             wherein the image forming device comprises [fig. 1, element 200; 0039]: 
             a second memory [fig. 2, element 203; 0051-0052]; and 
fig. 2, element 201; 0051-0052] in communication with the second memory [fig. 2, element 201; 0051-0052  Takenaka teaches memory 203 stores many programs to implement at least an image processing functions], 
            wherein the second processor identifies print data corresponding to the user information included in the print instruction from among a plurality of held print data [fig. 9a; 0108-0109  Takenaka teaches that the processor 201 identifies the print data related to the authenticated user who issued print command and displayed the print data held with other print data. The authenticated user selected one of the print data as shown in fig. 9a, for printing process and printer 200 performed printing based on the user’s received user identification information]
               Takenaka doesn’t teach and controls printing based on the identified print data on the basis of a password for printing. 
               Nakamura teaches and controls printing based on the identified print data on the basis of a password for printing [fig. 3a; 0035-0036  Nakamura teaches that the processor 202 performed printing process based on the user’s received user identification information i.e. user ID and password].
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nakamura teaching to control printing based on the identified print data on the basis of a password for printing to modify Takenaka’s teaching for specifying user instructed execution of printing of print data, and process execution unit for executing process corresponding to user specified and manages the user information that relates an information processing apparatus sending the printing apparatus print data with a user who is permitted to use 

              As to claim 3 [dependent from claim 1], Nakamura teaches wherein the second processor further performs: 
              receiving input of a password [fig. 3a; 0035-0036  Nakamura teaches that the processor 202 performed printing process based on the user’s received user identification information i.e. user ID and password]; and 
              controlling printing based on the identified print data on the basis of the password upon the control [fig. 3a; 0035-0036  Nakamura teaches that the processor 202 performed printing process based on the user’s received user identification information i.e. user ID and password].
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nakamura teaching to control printing based on the identified print data on the basis of a password for printing to modify Takenaka’s teaching for specifying user instructed execution of printing of print data, and process execution unit for executing process corresponding to user specified and manages the user information that relates an information processing apparatus sending the printing apparatus print data with a user who is permitted to use the printing apparatus. The suggestion/motivation for doing so would have been benefitted to the user to enable to protect the print data of the user who instructed 
 
             As to claim 6 [dependent from claim 1], Takenaka teaches wherein the terminal device establishes wireless LAN communication with the image forming device on the basis of near field communication with the image forming device being established, and transmits a print instruction via the wireless LAN communication upon the transmission [fig. 15; 0040, 0104-0107  Takenaka teaches that the mobile device 400 transmit print command having a print data with a user identification information directly to the printer 200 or indirectly via server 300, when the wireless communication with the printer 200 has been established through the LAN network (see para., 0040)]. 
               As to claim 7 [independent], However, the independent claim 7 essentially claimed same subject matter as claimed in the independent claim 1 for/and/with other claim limitations, and are therefore the independent claim 7 would be rejected based on same rationale as applied to the independent claim 1.

              As to claim 8 [independent], However, the independent claim 8 essentially claimed same subject matter as claimed in the independent claim 1 for/and/with other claim limitations, and are therefore the independent claim 8 would be rejected based on same rationale as applied to the independent claim 1.

As to claim 9 [independent], However, the independent claim 9 essentially claimed same subject matter as claimed in the independent claim 1 for/and/with other claim limitations, and are therefore the independent claim 9 would be rejected based on same rationale as applied to the independent claim 1.

8.          Claims 2, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka, US Pub 2015/0339561 in view of Nakamura, US Pub 2018/0035012 and Yamamoto, US Pub 2016/0154615.
              As to claim 2 [dependent from claim 1], Nakamura teaches wherein the first processor further performs: 
              receiving input of a password in a case where the near field communication with the image forming device is established [fig. 3a; 0035-0036  Nakamura teaches that the processor 202 performed printing process on the received print data transmitted from the mobile device 102 and the user inputted the user identification information i.e. user ID and password], and 
              the second processor controls printing based on the identified print data on the basis of the password included in the print instruction upon the control [fig. 3a; 0035-0036  Nakamura teaches that the processor 202 performed printing process on the received print data transmitted from the mobile device 102 and the user inputted the user identification information i.e. user ID and password]. 
             Takenaka and Nakamura don’t teach transmitting a print instruction including the password and the user information to the image forming device upon the transmission, and
0006-0007  Yamamoto teaches that the mobile device transmitted the print command having user ID and password], and
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yamamoto teaching to transmit a print instruction including the password and the user information to the image forming device upon the transmission to modify Takenaka and Nakamura’s teaching to return the printer user ID that is included in the authentication information for the successful user authentication to the information processing apparatus in response to receipt of the reply request, and printer further determines whether the image data which is associated with the received image identification information is stored in the printer’s storage. The suggestion/motivation for doing so would have been benefitted to the user to provide high-security printing system in which a printer begins to perform a printing operation based on print data received from an information processing apparatus in response to successful user authentication. The printing system with a low risk of password leakage and a high level of security is obtained.            
               As to claim 4 [dependent from claim 1], Takenaka and Nakamura don’t teach teaches wherein upon the transmission, the first processor transmits a print instruction including a password set in advance and the user information to the image forming device; and 

              Yamamoto teaches wherein upon the transmission, the first processor transmits a print instruction including a password set in advance and the user information to the image forming device [0006-0007, 0053-0054   Yamamoto teaches that the mobile device transmitted the print command having user ID and password]; and 
               upon the control, the second processor controls printing based on the identified print data on the basis of the password included in the print instruction [0006-0007, 0053-0055  Yamamoto teaches that the mobile device transmitted the print command having user ID and password ,and the printer has printed the print data based on the password information included in the print command, upon successful authentication process having inputted user ID and password inputted by the user].
               Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yamamoto teaching to transmit a print instruction including the password and the user information to the image forming device upon the transmission to modify Takenaka and Nakamura’s teaching to return the printer user ID that is included in the authentication information for the successful user authentication to the information processing apparatus in response to receipt of the reply request, and printer further determines whether the image data which is associated with the received image identification information is stored in the printer’s storage. The suggestion/motivation for doing so would have been benefitted to As to claim 5 [dependent from claim 1], Takenaka and Nakamura don’t teach wherein upon the control, the second processor executes printing based on the identified print data in a case where authentication based on the password is successful. 
               Yamamoto teaches wherein upon the control, the second processor executes printing based on the identified print data in a case where authentication based on the password is successful [0006-0007, 0053-0055  Yamamoto teaches that the mobile device transmitted the print command having user ID and password ,and the printer has printed the print data based on the password information included in the print command, upon successful authentication process having inputted user ID and password inputted by the user]. 
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yamamoto teaching to transmit a print instruction including the password and the user information to the image forming device upon the transmission to modify Takenaka and Nakamura’s teaching to return the printer user ID that is included in the authentication information for the successful user authentication to the information processing apparatus in response to receipt of the reply request, and printer further determines whether the image data 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674